THORNTON, J.,
concurring and dissenting.
While I concur with the majority’s disposition of the procedural and visitation issues, I am in disagreement with the majority’s determination that circumstances warranted a change of custody of Richard to the mother in Germany.
After reviewing this record, I conclude, first, that there was not a sufficient change of circumstances warranting the change of custody; and second, that a change of custody would be detrimental to Richard, and that he should be left where he now is, i.e., with his father. This was borne out by the child psychologist who examined Richard. According to this witness, although Richard evinced a strong desire to be with his brother, he considers the psychologist testified that Richard’s relationship with his father was most important to him and that with his brother less important.
*430Tanzer, Joseph and Gillette, JJ., join in this concurring and dissenting opinion.